MARKS, J.
Since this appeal was perfected H. L. Byram has become the tax collector of Los Angeles County. He has been substituted as defendant in the place and stead of W. 0. Welch, the original defendant.
This case is before us on the merits and on a motion to dismiss the appeal or affirm the judgment.
The sole question presented here is the constitutionality of the Acquisition and Improvement Act of 1925 (Stats. 1925, p. 849), commonly known as the "Mattoon Act”, which permits the pyramiding of delinquent assessments on property within an assessment district, upon which assessments have been paid.
Since this case was tried the precise question here involved has been presented and the constitutionality of this *760act upheld in two cases. (American Securities Co. v. Forward, 220 Cal. 566 [32 Pac. (2d) 343]; Thatcher v. County of San Diego, 138 Cal. App. 503 [32 Pac. (2d) 979].) The Supreme Court of the United States has refused to review these decisions of the California courts. (Irones v. American Securities Co., 294 U. S. 692 [55 Sup. Ct. 403, 79 L. Ed. 1232]; Thatcher v. County of San Diego, 294 U. S. 692 [55 Sup. Ct. 403, 79 L. Ed. 1231].)
Judgment affirmed.
Barnard, P. J., and Jennings, J., concurred.